Case: 13-13199   Date Filed: 06/17/2014   Page: 1 of 3


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13199
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket Nos. 1:12-cv-23288-CMA
                                 1:03-cr-20678-CMA-1



JABORIE BROWN,

                                                          Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 17, 2014)

Before TJOFLAT, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-13199     Date Filed: 06/17/2014   Page: 2 of 3


      Jaborie Brown, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his motion, made pursuant to Federal Rule of Civil Procedure

15(c), to amend his original 28 U.S.C. § 2255 motion to vacate. Brown’s motion

also sought relief from the final decision on his original § 2255 motion under

Federal Rule of Civil Procedure 60(b). In the original § 2255 motion, Brown

sought relief from his 2004 convictions and 634-month sentence for robbery,

possession with intent to distribute cocaine, possession of a firearm in furtherance

of a crime of violence or drug-trafficking crime, and conspiracies to commit the

same. The district court construed Brown’s instant motion as, in substance, an

unauthorized second or successive § 2255 motion, which it did not have subject-

matter jurisdiction to consider. On appeal, Brown argues that the court dismissed

his motion in error, and contends that Rule 15(c) motions made after final

judgment should be granted and the judgment vacated.

      We review the district court’s subject-matter jurisdiction de novo.

Zakrzewski v. McDonough, 490 F.3d 1264, 1267 (11th Cir. 2007) (per curiam). A

federal prisoner seeking relief from his conviction or confinement may file,

pursuant to 28 U.S.C. § 2255, a motion to vacate his sentence in the district court.

Sawyer v. Holder, 326 F.3d 1363, 1365 (11th Cir. 2003); 28 U.S.C. § 2255(a). A

prisoner may not, however, file a second or successive motion under § 2255

without prior certification from this court. See 28 U.S.C. § 2255(h). Absent such


                                          2
                 Case: 13-13199       Date Filed: 06/17/2014        Page: 3 of 3


permission, the district court lacks jurisdiction to address the motion and must

dismiss. United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005) (per curiam).

        We look beyond the label of a prisoner’s post-conviction motion to

determine if he is, in substance, seeking relief under § 2255. See, e.g., Gilbert v.

United States, 640 F.3d 1293, 1323 (11th Cir. 2011) (en banc) (construing a

prisoner’s Rule 60(b) motion as a successive habeas petition). Where a prisoner

seeks such relief under the guise of a different label, the district court should

construe the motion as a § 2255 motion and dismiss it as successive if the prisoner

has not obtained authorization to file a successive motion. See Holt, 417 F.3d at

1175.

        Here, the district court correctly looked beyond the label attached to

Brown’s motion and construed it as, in substance, a successive § 2255 motion

because Brown, who has already filed five prior collateral attacks on his

conviction, was attempting to raise substantive claims for relief from his sentence.

Since Brown made his motion without first obtaining leave from this court,1 the

district court correctly determined that it lacked subject matter jurisdiction to

entertain the motion. See id. Accordingly, the district court’s decision is affirmed.

        AFFIRMED.
        1
          In his appellate brief, Brown requests, for the first time, leave to file his claims in a
successive § 2255 motion. However, Brown cannot convert his brief into an application to file a
successive § 2255 motion. See 11th Cir. R. 22-3 (stating that “applicants seeking leave to file a
second or successive habeas corpus petition . . . must use the appropriate form provided by the
clerk of this court”).
                                                 3